IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-51,354-08


RONROYAL J. OWENS, Relator

v.

DALLAS DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. W98-67384-T AND W98-01040-T IN THE 283rd JUDICIAL
DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  Relator filed two applications for writs of habeas corpus in the 283rd
District Court on September 21, 2001. After remand to the district court, this Court denied the
applications on May 14, 2003 without written order on the findings of the trial court without a
hearing. In his motion for leave to file a writ of mandamus, Relator contends that while his habeas
corpus applications were at the district court on remand, he mailed, by certified mail, two
supplemental memorandums of law to the Dallas County District Clerk for filing and presentation
to the district court. Specifically, he alleges that he mailed a Supplemental Memorandum of law on
February 25, 2002 and a Second Supplemental Memorandum of law on August 26, 2002. He alleges
that the District Clerk received the supplements on March 4, 2002 and September 3, 2002, but they
were not properly filed in the 283rd Judicial District Court of Dallas County. Therefore, he alleges
that this Court did not review all of the claims presented in his habeas corpus applications.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Dallas County, is ordered to file a response, answering whether he received and filed the
aforementioned Supplemental Memorandums. If the District Clerk determines that these documents
were received and filed, he shall forward them to this Court as supplements to Relator's habeas
corpus applications. 
	This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.


Filed:  February 4, 2009

Do not publish